DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 04 February 2022 has been entered.
Disposition of claims:
	Claim 6 has been amended.
	Claims 14-15 are new.
	Claims 1-15 are pending.
The amendment to claim 6 has overcome the rejection of claim 6 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments, see the 2nd through 4th paragraphs of p. 15 of the reply filed 04 February 2022, with respect to the rejection of claims 1-13 under 35 U.S.C. 112(b) set forth in the last Office action have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. 112(b) set forth in the last Office action has been withdrawn. 

Applicant's arguments, see the final paragraph of p. 16 through the final paragraph of p. 17 of the reply filed 04 February 2024 regarding the rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 104250242 A—machine translation relied upon) (hereinafter “Feng”) in view of Kamalasanan et al. (US 2013/0015431 A1) (hereinafter “Kamalasanan”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that Feng teaches that the device of Feng has a balance of holes and electrons and that the teachings of Kamalasanan are directed toward improving electron injection, the net effect of which would be a decrease in device efficiency due to an imbalance of holes and electrons. Applicant argues therefore that the combination is nonobvious and the rejection should be withdrawn.
The teachings of Feng are directed specifically to the ability of the host material of Feng to transport both holes and electrons efficiently, allowing for a balance between hole and electron transport within the light-emitting layer. However, any imbalance in the number of holes and electrons transported to the light-emitting layer would none the less result in a charge transport imbalance. In other words if the device is constructed in such a way that more holes are transported to the light-emitting layer than electrons, a host material that can transport both holes and electrons would not rectify this imbalance. Therefore, one of ordinary skill in the art would still be motivated to seek solutions to charge transport balance of the device as a hole by modifying layers outside of the light-emitting layer.
Furthermore, Feng does not assert that any balance of hole and electron transport cannot be improved upon. Therefore, one of ordinary skill in the art would still be motivated to seek some improvements in charge balance.
For at least these reasons, the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 104250242 A—machine translation relied upon) (hereinafter “Feng”) in view of Kamalasanan et al. (US 2013/0015431 A1) (hereinafter “Kamalasanan”).
Regarding claims 1-13: Feng discloses a light emitting device having an anode, a cathode, and a light emitting layer disposed between the anode and the cathode {p. 5, line 32 to p. 6, line 18: Description of the organic light emitting device of Example 5 of Feng.}.
The light emitting layer comprises the compound shown below as a host material {(p. 6, lines 4-7: Compound “P” is the host material for the blue phosphorescent dopant.), (p. 4, lines 12-14: Compound “P”)}.

    PNG
    media_image1.png
    830
    1030
    media_image1.png
    Greyscale

The light emitting layer comprises the compound shown below as a phosphorescent dopant {p. 6, lines 4-7: FIrpic is the blue phosphorescent dopant.}.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The light emitting layer is being equated with the instant first layer.
The device further comprises an electron transport layer disposed between the first layer and the cathode {p. 5, line 32 to p. 6, line 18: Description of the organic light emitting device of Example 5 of Feng.}.
The electron transport layer comprises Alq3 {p. 6, lines 8-9}.
The electron transport layer is being equated with the instant second layer.
The device further comprises an electron injection layer disposed between the second layer and the cathode {p. 5, line 32 to p. 6, line 18: Description of the organic light emitting device of Example 5 of Feng.}.
The electron injection layer comprises LiF {p. 6, lines 10-11}.
The electron injection layer is being equated with the instant third layer.
The electron injection layer is in contact with the cathode {p. 6 lines 14-18}.
The first layer is adjacent to the second layer and the second layer is adjacent to the third layer {p. 6 lines 14-18}.
Feng does not teach that the electron transport layer, which is being equated with the instant second layer, comprises a compound containing an alkali metal element.
Kamalasanan teaches an organic electroluminescent device comprising an Alq3 electron transport layer between a phosphorescent light emitting layer and a LiF electron injection layer {paragraph [0075]}.
Kamalasanan teaches that doping LiClq, shown below, into the Alq3 layer improves device efficiency, provides a device that operates with reduced current, and provides a device having higher luminance {(paragraphs [0075], [0080], and [0083]: Devices having LiClq doped Alq3 have improved performance.), (paragraphs [0041] and [0086]: structure of LiClq)}.

    PNG
    media_image3.png
    703
    544
    media_image3.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Feng by doping the electron transport layer with LiClq, based on the teaching of Kamalasanan. The motivation for doing so would have been to provide a device with improved efficiency, a device that operates with reduced current, and a device that has higher luminance, as taught by Kamalasanan.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 104250242 A—machine translation relied upon) (hereinafter “Feng”) in view of Lee et al. (US 2011/0084259 A1) (hereinafter “Lee”).
Regarding claims 1 and 15: Feng discloses a light emitting device having an anode, a cathode, and a light emitting layer disposed between the anode and the cathode {p. 5, line 32 to p. 6, line 18: Description of the organic light emitting device of Example 5 of Feng.}.
The light emitting layer comprises the compound shown below as a host material {(p. 6, lines 4-7: Compound “P” is the host material for the blue phosphorescent dopant.), (p. 4, lines 12-14: Compound “P”)}.

    PNG
    media_image1.png
    830
    1030
    media_image1.png
    Greyscale

The light emitting layer comprises the compound shown below as a phosphorescent dopant {p. 6, lines 4-7: FIrpic is the blue phosphorescent dopant.}.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The light emitting layer is being equated with the instant first layer.
The device further comprises an electron transport layer disposed between the first layer and the cathode {p. 5, line 32 to p. 6, line 18: Description of the organic light emitting device of Example 5 of Feng.}.
The device further comprises an electron injection layer disposed between the second layer and the cathode {p. 5, line 32 to p. 6, line 18: Description of the organic light emitting device of Example 5 of Feng.}.
The electron injection layer comprises LiF {p. 6, lines 10-11}.
Feng does not teach that the electron transport layer, consists a compound containing an alkali metal element.
Lee teaches a stacked electron transport layer (ETL) comprising a plurality of layers comprising a first layer consisting a first material, a first mixed layer 163 formed on the first layer and including the first material and a second material, a second layer formed on the first mixed layer and consisting of the second material, a second mixed layer formed on the second layer and including the first material and the second material, and a third layer formed on the second mixed layer consisting of the first material {paragraphs [0051] and [0092]}.
This stacked electron transport layer is located between the light-emitting layer and the electron injection layer {paragraphs [0032], [0065]-[0067], and [0077]}.
The second material can be lithium quinolate {paragraph [0061]; the second material can be lithium quinolate (LiQ)}.
Lee teaches that by using the layered structure of Lee's ETL comprising the first material of the ETL and the second material of the ETL (which can inject electrons and block holes), the injection and transport of electrons may be controlled and holes may be efficiently blocked, providing an organic light emitting device with long lifetime {(paragraphs [0052]-[0053]; advantages of stacked layer structure of Lee), (paragraph [0061]; function of the second material of the ETL), (p. 9, paragraph [0080])}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified Feng’s OLED to use the stacked ETL layer structure of Lee described above comprising lithium quinolate as a second material of the ETL, based on the teachings of Lee. The motivation for doing so would have been to provide an organic light emitting device in which the injection and transport of electrons may be controlled and holes may be efficiently blocked, providing the organic light emitting device with long lifetime, as taught by Lee.
The light emitting layer is being equated with the instant first layer.
The Examiner is equating the second layer of the ETL stack taught by Lee with the instant 2nd layer. 
The electron injection layer is being equated with the instant third layer.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bascour et al. (US 2014/0231716 A1) (hereinafter “Bascour”) in view of Lee et al. (US 2011/0084259 A1) (hereinafter “Lee”).
Regarding claims 1 and 14: Bascour discloses the compound shown below {(paragraph [0014]: The compounds of the disclosure of Bascour are spirobifluorene compounds having the structure of one of Formulas 3 to 9.), (paragraphs [0023]-[0025]: The compounds of the disclosure of Bascour are exemplified by the compound shown below.)}.

    PNG
    media_image4.png
    724
    774
    media_image4.png
    Greyscale

The compound shown above is useful as the host material of the light-emitting layer of an organic light-emitting device {paragraph [0034] and [0038]}.
Bascour does not exemplify a specific organic light-emitting device comprising the compound shown above.
However, Bascour does teach an organic light emitting device having an anode, a cathode, and a light emitting layer disposed between the anode and the cathode {paragraphs [0033]-[0036]}.
The light emitting layer may comprises the compound shown above as a host material {paragraph [0034] and [0038]}.
The device further comprises an electron transport layer disposed between the first layer and the cathode {paragraph [0036]}.
The device further comprises an electron injection layer disposed between the second layer and the cathode {paragraph [0036]}.
The electron injection layer can comprise LiF {paragraph [0036]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Bascour described above by using it as the host material of the light-emitting layer of the organic light-emitting device of Bascour described above, based on the teaching of Bascour. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Additionally, it would have been obvious to select LiF as the material of the electron injection layer of the organic light-emitting device. The selection would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
Bascour does not exemplify a specific device in which the electron transport layer consists a compound containing an alkali metal element.
Lee teaches a stacked electron transport layer (ETL) comprising a plurality of layers comprising a first layer consisting a first material, a first mixed layer 163 formed on the first layer and including the first material and a second material, a second layer formed on the first mixed layer and consisting of the second material, a second mixed layer formed on the second layer and including the first material and the second material, and a third layer formed on the second mixed layer consisting of the first material {paragraphs [0051] and [0092]}.
This stacked electron transport layer is located between the light-emitting layer and the electron injection layer {paragraphs [0032], [0065]-[0067], and [0077]}.
The second material can be lithium quinolate {paragraph [0061]; the second material can be lithium quinolate (LiQ)}.
Lee teaches that by using the layered structure of Lee's ETL comprising the first material of the ETL and the second material of the ETL (which can inject electrons and block holes), the injection and transport of electrons may be controlled and holes may be efficiently blocked, providing an organic light emitting device with long lifetime {(paragraphs [0052]-[0053]; advantages of stacked layer structure of Lee), (paragraph [0061]; function of the second material of the ETL), (p. 9, paragraph [0080])}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified Bascour’s organic light-emitting device to use the stacked ETL layer structure of Lee described above comprising lithium quinolate as a second material of the ETL, based on the teachings of Lee. The motivation for doing so would have been to provide an organic light emitting device in which the injection and transport of electrons may be controlled and holes may be efficiently blocked, providing the organic light emitting device with long lifetime, as taught by Lee.
The light emitting layer is being equated with the instant first layer.
The Examiner is equating the second layer of the ETL stack taught by Lee with the instant 2nd layer. 
The electron injection layer is being equated with the instant third layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786